Citation Nr: 1706376	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma of the left eye, to include as secondary to service-connected diabetes mellitus and right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to August 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit on appeal.

This matter was remanded by the Board in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for a right eye condition and diabetes mellitus.  He is requesting service connection for a left eye condition, to include as caused or aggravated by his right eye condition and diabetes.

The Veteran appeared for VA examination in January 2010 and July 2014.  Neither opinion addresses the Veteran's contentions in full, therefore, an additional addendum opinion is requested.  

By a December 2016 brief, the Veteran cited scholarly articles that primary open angle glaucoma generally affects both eyes, but does not always develop at the same time.  The Veteran also raised the contention that his left eye condition is secondary to his service connected right eye condition.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file, including any pertinent evidence contained in an electronic format, should be forwarded to the July 2014 VA examiner if available, and if not another appropriate examiner, for an addendum opinion as to the nature and etiology of the Veterans left eye disability.  

If the examiner determines that an actual examination of the Veteran is necessary, such an examination should be scheduled.

After reviewing the file and noting it has been reviewed, the examiner should offer an opinion as to whether it is at least as likely as not that any current left eye disability:

(a) had its onset during military service or is otherwise related to service;

(b) was caused or permanently aggravated by his service-connected diabetes mellitus; and

(c) was caused or permanently aggravated by his service-connected right eye condition.

Please explicitly address the December 2016 brief's contentions and cited scholarly article, that primary open angle glaucoma generally affects both eyes, but does not always develop at the same time.  

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather means the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for any opinions proffered should be provided.

If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered. 

2. Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


